JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed January 15, 2008, 2008 WL 141490, be affirmed. The bankruptcy court properly overruled appellant’s objections to the proposed settlement agreement because the allowed claims of the two secured creditors with priority higher than appellant would have consumed the entire sales proceeds had the matter been fully litigated. Thus, no *5inequity existed to make equitable subordination appropriate, and no basis existed for the bankruptcy court to disallow any inflated claims. See 11 U.S.C. § 510(c); U.S. v. Noland, 517 U.S. 535, 538-39, 116 S.Ct. 1524, 134 L.Ed.2d 748 (1996).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.